
Exhibit 10(a)56

 
FIFTH AMENDMENT
TO
THE ENTERGY CORPORATION AND SUBSIDIARYCOMPANIES
INTERCOMPANY INCOME TAX ALLOCATION AGREEMENT


This Fifth Amendment (the “Fifth Amendment”) to the Entergy Corporation and
Subsidiary Companies Intercompany Income Tax Allocation Agreement (the “Tax
Agreement”) is effective for all taxable years after December 31, 2007, and is
made by Entergy Corporation (“ETR”) and each entity that is included in the
federal income tax return of Entergy Corporation and Subsidiary Companies
(collectively, the “Entergy System”).


WITNESSETH:


WHEREAS, ETR and the other members of the Entergy System desire to amend the Tax
Agreement, which was effective for taxable years 1987 and thereafter, to alter
the treatment of ETR under the Tax Agreement so that ETR is treated under all
provisions of the Tax Agreement in a manner that is identical to the treatment
afforded all subsidiaries, direct or indirect, of ETR.


NOW, THEREFORE, the parties hereto hereby agree as follows:


1. ENTERGY CORPORATION.  Notwithstanding anything contained in the Tax Agreement
to the contrary, effective for all taxable years after December 31, 2007, ETR
shall be treated under all provisions of the Tax Agreement in a manner that is
identical to the treatment afforded all subsidiaries, direct or indirect, of
ETR.


2. EFFECTIVE DATE.  This Fifth Amendment shall be effective for the allocation
of current income tax liabilities of the Entergy System for all taxable years
after December 31, 2007, until further amended or otherwise terminated.


3. ANNUAL REPORT.  A copy of this Fifth Amendment will be filed as an amendment
of the Energy Corporation and Subsidiaries Form U5S Annual Report to the
Securities and Exchange Commission for the year ended December 31, 2009.


4. COUNTERPARTS.  It is agreed that this Fifth Amendment may be executed in
multiple counterparts.


IN WITNESS WHEREOF, each of the parties hereto has caused this Fifth Amendment
to be duly executed by one of its duly authorized officers as of the 20th day of
November, 2009.




ENTERGY CORPORATION


By:           /s/ Steven C.
McNeal                                                                     
Steven C. McNeal
Vice President and Treasurer


ENTERGY ARKANSAS, INC.


By:           /s/ Steven C.
McNeal                                                                     
Steven C. McNeal
Vice President and Treasurer




ARKANSAS POWER & LIGHT COMPANY


By:           /s/ Steven C.
McNeal                                                                     
Steven C. McNeal
Vice President and Treasurer




ENTERGY GULF STATES LOUISIANA, L.L.C.


By:           /s/ Steven C.
McNeal                                                                     
Steven C. McNeal
Vice President and Treasurer




GULF STATES UTILITIES COMPANY


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




GSG&T, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY LOUISIANA PROPERTIES, LLC


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY MISSISSIPPI, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




MISSISSIPPI POWER & LIGHT COMPANY


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY NEW ORLEANS, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




NEW ORLEANS PUBLIC SERVICE INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




SYSTEM ENERGY RESOURCES, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY SERVICES, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY ENTERPRISES, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY OPERATIONS, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY POWER HOLDINGS, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




EP EDEGEL, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




SYSTEM FUELS, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY TECHNOLOGY HOLDING COMPANY


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer

 
ENTERGY TECHNOLOGY COMPANY


By:           /s/ Steven C.
McNeal                                                                                
Steven C. McNeal
Vice President and Treasurer




ENTERGY NUCLEAR, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY HOLDINGS COMPANY LLC


By:           /s/ Steven C.
McNeal                                                                                 
Steven C. McNeal
Vice President and Treasurer




ENTERGY GLOBAL POWER OPERATIONS CORPORATION


By:           /s/ Steven C.
McNeal                                                        
Steven C. McNeal
Vice President and Treasurer




ENTERGY POWER OPERATIONS U.S., INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY NUCLEAR GENERATION COMPANY


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer



ENTERGY NUCLEAR HOLDING COMPANY #1


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY NUCLEAR NEW YORK INVESTMENT COMPANY I


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY GLOBAL, LLC


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY NUCLEAR FUELS COMPANY


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY NUCLEAR HOLDING COMPANY #2


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY NUCLEAR OPERATIONS, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer





ENTERGY POWER GAS HOLDINGS CORPORATION


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




EN SERVICES II CORPORATION


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY RETAIL HOLDING COMPANY


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




TLG SERVICES, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY RESOURCES, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY NUCLEAR HOLDING COMPANY


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer

 


ENTERGY NUCLEAR HOLDING COMPANY #3, LLC


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY NUCLEAR FINANCE HOLDING, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY NUCLEAR FINANCE, LLC


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY MISSISSIPPI TURBINE COMPANY


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY NUCLEAR POTOMAC COMPANY


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY POWER E & C HOLDINGS, LLC


By:           /s/ Steven C.
McNeal                                                                             
Steven C. McNeal
Vice President and Treasurer




ENTERGY NUCLEAR PFS COMPANY


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY INTERNATIONAL HOLDINGS LTD


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY NUCLEAR MIDWEST INVESTMENT COMPANY, LLC


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY TEXAS, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY NUCLEAR POWER MARKETING, LLC


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY LOUISIANA, LLC


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer

 


ENTERGY NUCLEAR INDIAN POINT 1 & 2 INVESTMENTS, LLC


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




EAM NELSON HOLDING, LLC


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY ASSET MANAGEMENT, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY INVESTMENTS HOLDING COMPANY, INC.


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




EWO MARKETING, L.P.


By:           EWO GP LLC, its General Partner


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer




ENTERGY SOLUTIONS DISTRICT ENERGY LTD. LLC


By:           /s/ Steven C.
McNeal                                                                    
Steven C. McNeal
Vice President and Treasurer





JACKSON GAS LIGHT COMPANY


By:           /s/ Robert D.
Sloan                                                                    
Robert D. Sloan
President




ENTERGY POWER & LIGHT COMPANY


By:           /s/ Robert D.
Sloan                                                                    
Robert D. Sloan
President




THE LIGHT, HEAT AND WATER COMPANY OF JACKSON, MISSISSIPPI


By:           /s/ Robert D.
Sloan                                                                    
Robert D. Sloan
President




EGS HOLDINGS, INC.


By:           /s/ John
Wengler                                                                          
John Wengler
Vice President and Treasurer




ENTERGY NUCLEAR TEXAS HOLDINGS, INC.


By:           /s/ John
Wengler                                                                    
John Wengler
President and Treasurer




ENTERGY GLOBAL TRADING HOLDINGS, LTD.


By:           /s/ John
Wengler                                                                    
John Wengler
Vice President and Treasurer





ENTERGY LOUISIANA HOLDINGS, INC.


By:           /s/ William M.
Mohl                                                                    
William M. Mohl
Vice President




ENTERGY NUCLEAR VERMONT INVESTMENT COMPANY, LLC


By:           /s/ Terence A.
Burke                                                                    
Terence A. Burke
Vice President and Secretary




ENTERGY NEW NUCLEAR UTILITY DEVELOPMENT, LLC


By:           /s/ John R.
McGaha                                                                    
John R. McGaha
President




NUCLEAR SERVICES COMPANY, LLC


By:           /s/ John R.
McGaha                                                                    
John R. McGaha
Vice President




ENEXUS ENERGY CORPORATION


By:           /s/ John R.
McGaha                                                                    
John R. McGaha
Chief Operating Officer and Secretary




ENTERGY POWER GAS OPERATIONS CORPORATION
(As Successor in Interest to the Tax Attributes of
Entergy Power RS Holding Company, LLC)


By:           /s/ Peter L.
Swigart                                                                    
Peter L. Swigart
President

